In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00066-CV



WILLIAM ANDERSON AND AISHA HENDERSON, Appellants

                           V.

             DONELAINE DIXON, Appellee



      On Appeal from the County Court at Law No. 1
                  Dallas County, Texas
            Trial Court No. CC-16-00578-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       William Anderson and Alisha Henderson, appellants, filed a notice of appeal in this matter

on September 9, 2016. The appellate record in this appeal was due to be filed with this Court on

or before October 21, 2016; however, that record has not been filed.

       Rule 37.3(b) of the Texas Rules of Appellate Procedure states,

               (b)     If No Clerk’s Record Filed Due to Appellant’s Fault. If the trial
       court clerk failed to file the clerk’s record because the appellant failed to pay or
       make arrangements to pay the clerk’s fee for preparing the clerk’s record, the
       appellate court may—on a party’s motion or its own initiative—dismiss the appeal
       for want of prosecution unless the appellant was entitled to proceed without
       payment of costs. The court must give the appellant a reasonable opportunity to
       cure before dismissal.

TEX. R. APP. P. 37.3(b). Similarly, Rule 37.3(c) of the Texas Rules of Appellate Procedure states,

               (c)    If No Reporter’s Record Filed Due to Appellant’s Fault. Under the
       following circumstances, and if the clerk’s record has been filed, the appellate court
       may—after first giving the appellant notice and a reasonable opportunity to cure—
       consider and decide those issues or points that do not require a reporter’s record for
       a decision. The court may do this if no reporter’s record has been filed because:

                       (1)      the appellant failed to request a reporter’s record; or
                       (2)(A) appellant failed to pay or make arrangements to pay the
               reporter’s fee to prepare the reporter’s record; and
                           (B) the appellant is not entitled to proceed without payment of
               costs.

TEX. R. APP. P. 37.3(c). Unless otherwise excused, a non-indigent appellant must either pay or

make arrangements for the payment of the fees related to preparation of the appellate record to

ensure that the record is timely filed. TEX. R. APP. P. 35.3(a)(2), (b)(3); see TEX. R. APP. P. 20.1(c),

37.3(b), (c). There is no indication that appellants are entitled to proceed without payment of costs,




                                                   2
and appellants have failed to pay or make arrangements to pay for preparation of the clerk’s and

reporter’s records.

       By letter dated November 10, 2016, and pursuant to Rules 37.3(b) and (c) of the Texas

Rules of Appellate Procedure, our clerk’s office provided appellants with notice of and an

opportunity to cure these defects. See TEX. R. APP. P. 37.3(b), (c), 42.3(b), (c). The clerk’s letter

further warned appellants that, if an adequate response to our defect letter was not submitted within

ten days of the date of the letter, this appeal would be subject to dismissal for want of prosecution.

See TEX. R. APP. P. 42.3(b). We have received no communication from appellants responsive to

the November 10 correspondence from our clerk’s office, and we have not received the clerk’s

record or the reporter’s record.

       Pursuant to Rules 37.3(b) and (c) and 42.3(b) and (c) of the Texas Rules of Appellate

Procedure, we dismiss this appeal for want of prosecution.



                                               Josh R. Morriss, III
                                               Chief Justice


Date Submitted:        December 15, 2016
Date Decided:          December 16, 2016




                                                  3